Name: Commission Regulation (EC) No 2260/2003 of 22 December 2003 establishing the quantity of certain pigmeat products available for the second quarter of 2004 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  foodstuff;  animal product
 Date Published: nan

 Avis juridique important|32003R2260Commission Regulation (EC) No 2260/2003 of 22 December 2003 establishing the quantity of certain pigmeat products available for the second quarter of 2004 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 336 , 23/12/2003 P. 0012 - 0013Commission Regulation (EC) No 2260/2003of 22 December 2003establishing the quantity of certain pigmeat products available for the second quarter of 2004 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part(1), as last amended by Regulation (EC) No 1853/2002(2), and in particular Article 4(4) thereof,Whereas:(1) The applications for import licences lodged for the first quarter of 2004 are for quantities less than the quantities available and can therefore be met in full.(2) The quantity available for the following period should be determined,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 January to 31 March 2004 submitted pursuant to Regulation (EC) No 2305/95 shall be met as referred to in Annex I.2. For the period 1 April to 30 June 2004, applications may be lodged pursuant to Regulation (EC) No 2305/95 for import licences for a total quantity as referred to in Annex II.Article 2This Regulation shall enter into force on 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 233, 30.9.1995, p. 45.(2) OJ L 280, 18.10.2002, p. 5.ANNEX I>TABLE>ANNEX II>TABLE>